PER CURIAM
Appellant petitions for reconsideration of the order of this court dismissing its appeal as not having been timely filed. It correctly points out that the purported notice of appeal was filed with the clerk of the circuit court on October 9, 1981, the last day of the 30-day time period allowed by ORS 19.026(1). However, ORS 19.023(2), prior to amendment by Or Laws 1981, ch 177, provided:
“A party to a judgment desiring to appeal therefrom * * * shall cause a notice, signed by himself or his attorney, to be served on all parties * * * and file the original, with proof of service endorsed thereon or affixed thereto, with the clerk.” (Emphasis added.)
A review of the trial court file discloses that the notice of appeal filed with the clerk of the court was not the original and was unsigned.
Reconsideration granted. Because our acknowledged error does not change the result, we affirm our previous order.